Citation Nr: 0013615	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
December 1954.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a May 1998 rating decision, in 
which the RO denied the veteran an increased rating for a 
cervical spine disorder.  At the time, the disorder was 
evaluated as 10 percent disabling, effective from December 
1954.  The veteran filed an NOD in November 1998, and the RO 
issued an SOC in December 1998.  The veteran filed a 
substantive appeal in January 1999.  In March 1999, the 
veteran testified before a Hearing Officer at the VARO in 
Buffalo.  In a November 1999 Hearing Officer's Decision, the 
veteran's rating for his cervical spine disorder was 
increased to 20 percent, effective from September 1997.  A 
supplemental statement of the case (SSOC) was issued in 
December 1999.  

The Board notes in addition that, in an Appellant's Brief, 
dated in March 2000, the veteran's service representative 
appears to have raised an informal claim seeking service 
connection for myofascial pain syndrome.  The Board refers 
this matter to the RO, for additional development as may be 
deemed warranted.  






FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A June 1997 MRI (magnetic resonance imaging) study of the 
veteran's cervical spine revealed findings of degenerative 
disc disease and bulging discs with spurring at C6-7, 
causing encroachment on nerve roots, particularly on the 
right.  

3. On VA examination in February 1998, the examiner reported 
that the veteran exhibited a restricted cervical range of 
motion, with lateral rotation to 35 degrees from side to 
side, extension to 40 degrees, and flexion to 30 degrees 
with end-range pain; there was no muscle atrophy at either 
upper extremity, and direct tenderness was noted on 
palpation of the trapezius muscles on both sides.  

4. An April 1998 VA Medical Center (VAMC) Buffalo treatment 
record noted findings of cervical degenerative joint/disc 
disease with minor radicular symptoms.  

5. The veteran's cervical spine disorder is not manifested by 
severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief; or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the sight of 
the diseased disc, with little intermittent relief.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for a 
cervical spine disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in 
January 1956, he was service connected for residuals of a 
cervical spine injury.  The disability was evaluated as 10 
percent disabling.  The veteran was noted to have incurred 
the injury to his cervical spine playing football in service.  

Thereafter, in September 1997, the veteran submitted to the 
RO a claim for an increased rating for his cervical spine 
disorder.  He reported that he suffered from chronic pain and 
had a severely restricted range of motion.  

In February 1998, the veteran was medically examined for VA 
purposes.  The examiner reported that the veteran had 
sustained a neck injury while playing football in 1952.  The 
veteran indicated that, at the time of the injury, he had not 
experienced numbness or motor weakness, but that an X-ray had 
revealed a nondisplaced cervical spine fracture which was 
subsequently treated with traction.  He also indicated that 
over the years he had noticed a gradual onset and worsening 
of bilateral shoulder and forearm pain, which was described 
as dull and aching.  He stated that, at times, there was 
tingling and numbness in his right arm, radiating to his 
thumb.  On clinical evaluation, no muscle atrophy was 
observed in either upper extremity, direct tenderness was 
noted on palpation of the trapezius muscles on both sides, 
and Spurling's test was positive.  In addition, there was a 
restricted cervical range of motion, with lateral rotation to 
35 degrees from side to side, extension to 40 degrees, and 
flexion to 30 degrees with end-range pain.  Shoulder 
abduction was found to be to 80 degrees bilaterally, with 
shoulder flexion bilaterally to 180 degrees.  Bilateral upper 
extremity motor strength was 4+/5 with good hand grip; and 
biceps, triceps, and brachial radialis tendon reflexes were 
1+ and symmetrical.  Furthermore, sensation and 
proprioception were intact.  

The examiner's impression was myofascial pain syndrome and 
cervical spondylosis due to traumatic osteoarthritis, and 
"rule out" radiculopathy.  It was also noted that any 
associated weakness, fatigue, or incoordination was reflected 
in the evaluation findings.  Furthermore, with respect to 
flare-ups, the examiner reported that the veteran could have 
a decreased range of motion, but this could not be quantified 
without an examination at such time.  A subsequent addendum 
noted that a VAMC Martinez MRI study had revealed 
degenerative disc disease and bulging discs with spurring at 
C6-7, with encroachment on nerve roots, particularly on the 
right.  

Thereafter, the RO received VAMC Sacramento and Canandaigua 
medical records, dated from January 1996 to March 1998.  In 
particular, a treatment record, dated in April 1997, 
reflected the veteran's complaints of dizziness and shortness 
of breath when hyperextending his neck.  The examiner noted 
that the veteran's complaints were likely the result of 
compression of the neck secondary to degenerative joint 
disease.  A treatment record dated the following month, May 
1997, noted the veteran's complaints of right shoulder pain 
with numbness in the right arm and neck.  On clinical 
evaluation, the veteran's cervical spine was not tender.  The 
assessment was history of cervical spine spondylosis with 
encroachment of neural foramina, symptomatic.  A June 1997 
treatment record noted the VAMC Martinez MRI study findings.  
The examiner's impression was cervical radiculopathy.  In 
January 1998, a treatment record noted the veteran's 
complaints of neck pain and stiffness, with occasional 
radiation to the right shoulder, for one year.  There was no 
local weakness or paresthesia.  The diagnosis was 
degenerative joint disease of the cervical spine with 
possible low grade C5-6 radiculopathy, maximal on the right.  

In July 1998, the RO received a copy of a VAMC Martinez MRI 
study, dated in June 1997.  As noted above, the study 
revealed degenerative disc disease and bulging discs with 
spurring at C6-7, causing encroachment on nerve roots, 
particularly on the right.  

In March 1999, the veteran testified before a Hearing Officer 
at the VARO in Buffalo.  He reported suffering from soreness 
in his neck and shoulder, and at times pain down his right 
arm into his hand.  He testified that the pain was periodic, 
that it was best described as a dull pain, and that it was 
most noticeable if he slept wrong.  Furthermore, he stated 
that radicular symptoms were dependent upon what he was 
doing, and that they occurred usually once a month.  In 
addition, the veteran testified that he had problems with 
grip strength, and that surgery for his back had been 
suggested but decided against, unless his symptomatology 
became worse.   

In April 1999, the RO received VAMC Canandaigua medical 
records, some duplicative, dated from October 1997 to April 
1999.  A treatment record, dated in January 1999, noted a 
finding of cervical degenerative joint disease with disc 
space narrowing at C5-6 and C6-7 with radiographic, but not 
clinical, evidence of right foraminal stenosis.  In November 
1999, the RO received VAMC Buffalo medical records, many 
duplicative, dated from January 1998 to November 1999.  In 
particular, an April 1998 treatment record noted findings of 
cervical degenerative joint/disc disease with minor radicular 
symptoms, but no hard findings.  

Thereafter, in January 2000, the RO received VAMC Buffalo 
medical records, to include Strong Memorial Hospital patient 
admission and discharge plans, dated from October 1997 to 
November 1999.  Records received, pertaining to the veteran's 
claim for a cervical spine disorder, were duplicative.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected cervical 
spine disorder is more severe than previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 20 percent evaluation for the veteran's 
cervical spine disorder, in accordance with the criteria set 
forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5293.  Under DC 5293, "Intervertebral disc syndrome," 
a 20 percent evaluation is assigned for moderate 
intervertebral disc syndrome, with recurrent attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the sight of the 
diseased disc, with little intermittent relief.  

Several alternative Codes are also available for assessing 
cervical spine disabilities.  Under the provisions of DC 5287 
"Spine, ankylosis of, cervical," a 30 percent evaluation is 
warranted for favorable ankylosis, and a 40 percent 
evaluation is warrant for unfavorable ankylosis.  That is the 
highest rating under this diagnostic code.  Under DC 5290, 
"Spine, limitation of motion of, cervical," moderate 
limitation of motion warrants a 20 percent evaluation, and a 
severe limitation of motion warrants a 30 percent evaluation.  
That is the highest rating under this diagnostic code.  

In reviewing the evidence of record, the Board notes that the 
veteran has reported increased cervical spine pain, with 
complaints of radiculopathy into his right shoulder and down 
his right arm into his hand.  He testified at his personal 
hearing that he suffered from soreness in his neck and 
shoulder, that the pain was periodic, that it was best 
described as a dull pain, and that it was most noticeable if 
he slept wrong.  Furthermore, he stated that radicular 
symptoms were dependent on what he was doing, and that they 
occurred once a month.  The clinical evidence reflects a June 
1997 MRI report noting findings of degenerative disc disease 
and bulging discs with spurring at C6-7, causing encroachment 
on nerve roots, particularly on the right.  On VA examination 
in February 1998, clinical evaluation revealed a restricted 
cervical range of motion with lateral rotation to 35 degrees 
from side to side, extension to 40 degrees, and flexion to 30 
degrees with end-range pain.  Subsequent VA treatment records 
have also noted findings of cervical degenerative joint/disc 
disease.  In particular, an April 1998 treatment record noted 
findings of minor radicular symptoms.  

Based upon that medical evidence, and in light of the 
veteran's testimony at the hearing, the Hearing Officer 
granted an increased rating.  The veteran then continued his 
appeal.

The Board concludes, based upon the evidentiary record before 
us, that a rating greater than the veteran's current 20 
percent is not warranted.  In reaching this conclusion, the 
Board is cognizant that in none of the medical evidence of 
record has the veteran's neck disability been described as 
severe or pronounced.  In this respect, we note that a 20 
percent rating, for moderate intervertebral disc syndrome, 
also contemplates recurrent attacks, which the veteran 
appears to have described.  Given these findings, with the 
veteran's recorded complaints and clinical finding of only 
minor radicular symptoms, we find the 20 percent rating 
appropriate for the veteran's level of disability.  
Furthermore, the medical evidence does not reflect the 
veteran suffers from ankylosis of the cervical spine, or 
severe limitation of motion, to warrant a higher rating under 
DC's 5287 and/or 5290.  However, our analysis as to the 
veteran's cervical spine disorder does not end here.  

We have also considered whether a higher evaluation is in 
order based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  A precedential opinion of the VA 
General Counsel has held that a disability involving 
intervertebral disc syndrome must be evaluated under the 
criteria discussed in DeLuca.  VAOPGCPREC 36-97 (Dec. 12, 
1997).  As noted above, during the veteran's February 1998 VA 
examination, the examiner noted that any weakness, fatigue, 
or incoordination was reflected in the evaluation findings, 
and that, with respect to flare-ups, the veteran could have a 
decreased range of motion, but that this could not be 
quantified without an examination at that time.  

We have evaluated this case in view of the extensive 
discussion of 38 C.F.R. §§ 4.40 and 4.45 in the DeLuca 
decision, as well as under 38 C.F.R. § 4.59, in full 
awareness that the impact of pain must be factored into an 
overall disability rating.  The principal requirement of 
DeLuca and the regulations is that we consider flare-ups, 
weakness, pain on movement, etc., and not simply rate on 
limitation of motion.  On the other hand, ratings are not to 
be assigned based upon the worst possible symptoms found or 
described in an extensive medical record.  

As noted above, the veteran suffers from a limited range of 
motion with respect to his cervical spine.  However, the 
evidence does not reflect that the limitation is severe, nor 
could the examiner necessarily quantify the degree of 
limitation during a possible flare-up.  Furthermore, the 
evidence does not reflect any additional weakness, fatigue, 
or incoordination not already contemplated by the 20 percent 
rating for intervertebral disc syndrome.  We note that the 
higher of two ratings is to be assigned only where the 
overall disability picture more nearly approximates the 
criteria for such a rating.  In view of the evidentiary 
record before us, given that the medical findings do not 
reflect those criteria of severe or pronounced intervertebral 
disc syndrome, it is the Board's judgment that the currently 
assigned 20 percent rating best reflects the veteran's 
service-connected cervical spine disability.   

Finally, we recognize that VAOPGCPREC 36-97 holds that we 
should consider whether 38 C.F.R. § 3.321(b)(1) might provide 
for an increased rating on an extraschedular basis.  That 
regulation provides that, in exceptional cases where 
schedular evaluations are found to be inadequate, "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities" may be assigned.  The governing 
norm is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Although the United States Court of Appeals for Veterans 
Claims has held that the Board lacks jurisdiction to assign 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, see Floyd v. Brown, 9 Vet.App. 88 (1996), the 
Board is still obligated to seek out all issues that are 
reasonably raised in the record before us.  We find that the 
veteran has not reasonably raised the issue of an 
extraschedular rating, nor do the facts of this case indicate 
that the currently assigned schedular evaluation is 
inadequate when the veteran's service-connected cervical 
spine disorder is solely considered.  While there is a higher 
schedular evaluation available under DC 5293, the 
manifestations needed for the assignment of such a rating 
have not been demonstrated.  Also, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalization for his 
cervical spine disability, nor is it shown that the 
disability by itself markedly interferes with employment 
beyond the degree anticipated by the schedular rating.  

The Board therefore concludes, by a preponderance of the 
evidence, that the impairment resulting from the service-
connected cervical spine disorder is adequately compensated 
by the 20 percent schedular evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

Finally, we are cognizant that, following the submission of 
medical records from the VAMC Buffalo and Strong Memorial 
Hospital, dated from October 1997 to November 1999, no 
additional SSOC or rating action was undertaken which 
addressed this additional evidence.  Under applicable 
regulation, evidence received by the agency of original 
jurisdiction prior to transfer of the records to the Board 
after an appeal has been initiated (including evidence 
received after certification to the Board has been completed) 
will be referred to the appropriate rating or authorization 
activity for review and disposition.  If the SOC was prepared 
before the receipt of the additional evidence, an SSOC will 
be furnished the appellant, unless the additional evidence 
duplicates evidence previously of record or is irrelevant.  
38 C.F.R. § 19.37 (1999).  

As noted above, medical records from the VAMC Buffalo and 
Strong Memorial Hospital were found to be duplicative, as 
well as cumulative, of evidence previously received by the 
RO.  Therefore, the Board finds the RO was not obligated to 
issue an SSOC under section 19.37, and as such, the veteran 
was not prejudiced by the agency's lack of procedural action 
in this instance.  


ORDER

Entitlement to an increased rating for a cervical spine 
disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

